Citation Nr: 0334255	
Decision Date: 12/09/03    Archive Date: 12/16/03

DOCKET NO.  00-09 434A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Portland, Oregon


THE ISSUE

Entitlement to an effective date earlier than October 23, 
1998, for a grant of service connection for post-traumatic 
stress disorder (including the question of whether September 
8, 1983 and July 30, 1996 rating decisions were clearly and 
unmistakably erroneous in not granting service connection for 
post-traumatic stress disorder).  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his sister "D.B."




ATTORNEY FOR THE BOARD

R.P. Harris, Counsel


INTRODUCTION

The appellant had active service from February 1969 to 
February 1971.  

Historically, by a September 8, 1983 rating decision, the 
Chicago, Illinois, Regional Office, in part, denied service 
connection for post-traumatic stress disorder.  After 
appellant was provided timely notification of said rating 
decision, he did not file a timely Notice of Disagreement 
therewith.  A subsequent July 30, 1996 rating decision by the 
Portland, Oregon, Regional Office (RO), in part, denied 
reopening of that claim.  After appellant expressed 
disagreement with said rating decision and a Statement of the 
Case was issued, he did not file a timely Substantive Appeal 
therewith.  

By a subsequent June 1999 rating decision, the RO reopened, 
and granted on the merits, service connection for post-
traumatic stress disorder with associated depression, 
effective October 23, 1998; and determined that September 8, 
1983 and July 30, 1996 rating decisions were not clearly and 
unmistakably erroneous in denying service connection for 
post-traumatic stress disorder.  Appellant appealed that June 
1999 rating decision's denial of an earlier effective date 
for service connection for post-traumatic stress disorder, 
including the question of clear and unmistakable error.  
Parenthetically, although appellant also appealed the 30 
percent evaluation assigned by that June 1999 rating decision 
for post-traumatic stress disorder with associated 
depression, since a March 2001 rating decision ultimately 
assigned a 100 percent schedular rating for that disability, 
effective October 23, 1998, that disability evaluation rating 
issue has been rendered moot.  

In June 2003, a "Travel Board" hearing was held before the 
undersigned Board member on the appellate issue as delineated 
on the title page of this decision.  


FINDINGS OF FACT

1.  A September 8, 1983 rating decision denied service 
connection for post-traumatic stress disorder.  After 
appellant was provided timely notification of said rating 
decision, he did not file a timely Notice of Disagreement 
therewith.  That rating decision's denial of that claim was 
consistent with the competent evidence then of record and the 
applicable statutory and regulatory provisions in effect at 
that time and constituted a reasonable exercise of rating 
judgment.  

2.  A subsequent July 30, 1996 rating decision denied 
reopening of that post-traumatic stress disorder service 
connection claim.  After appellant expressed disagreement 
with said rating decision and a Statement of the Case was 
issued, he did not file a timely Substantive Appeal 
therewith.  Even assuming that the July 30, 1996 rating 
decision's denial of reopening of that claim was erroneous, 
that would not have changed the outcome because the competent 
evidence then of record did not include a clear diagnosis of 
post-traumatic stress disorder related to service as required 
by VA regulation for service connection entitlement.  

3.  Appellant did not submit a claim for entitlement to 
service connection for post-traumatic stress disorder after 
that last final July 30, 1996 rating decision until October 
23, 1998, when the RO received a letter from appellant.  

4.  By a subsequent June 1999 rating decision, the RO 
reopened, and granted on the merits, service connection for 
post-traumatic stress disorder with associated depression, 
effective October 23, 1998.  


CONCLUSIONS OF LAW

1.  The unappealed September 8, 1983 and July 30, 1996 rating 
decisions were not clearly and unmistakably erroneous in 
denying service connection for post-traumatic stress 
disorder.  38 U.S.C.A. §§ 310, 1110, 4005, 7105 (West 1983-
1996); 38 C.F.R. §§ 3.104(a), 3.105(a), 3.156(a), 3.303, 
3.304(f), 19.117, 19.129, 20.200, 20.302 (1983-1996).

2.  The criteria for an effective date earlier than October 
23, 1998, for a grant of service connection for post-
traumatic stress disorder, have not been met.  38 U.S.C.A. 
§§ 3010, 5110 (West 1983-1996); 38 C.F.R. § 3.400 (1983-
1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to a procedural matter, on November 9, 2000, the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000), as codified at 38 U.S.C.A. § 5100 et. 
seq. (West 2002) became law.  There have also been final 
regulations promulgated to implement the new law.  This 
change in the law was generally considered to be applicable 
to all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  

However, recent decisions rendered by the United States Court 
of Appeals for the Federal Circuit (Federal Circuit) have 
held that Section 3 of the Veterans Claims Assistance Act of 
2000, dealing with notice and duty to assist requirements, 
does not apply retroactively to any claim filed prior to the 
date of enactment of that Act and not final as of that date.  
See Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002) and 
Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002).  
Additionally, in a recent case, Kuzma v. Principi, No. 03-
7032 (Fed. Cir. Aug. 25, 2003), the Federal Circuit 
reaffirmed its holding in Dyment and Bernklau and also 
overruled Karnas v. Derwinski, 1 Vet. App. 308 (1991), and 
Holliday v. Principi, 14 Vet. App. 280 (2001), to the extent 
these latter cases were in conflict with United States 
Supreme Court or Federal Circuit precedents.  The Board has 
recently sought an opinion from the VA Office of General 
Counsel as to the applicability of the Veterans Claims 
Assistance Act of 2000.  

It is also very significant that in Livesay v. Principi, 15 
Vet. App. 165 (2001), (en banc), the United States Court of 
Appeals for Veterans Claims (Court) held that the Veterans 
Claims Assistance Act of 2000 was not applicable to motions 
alleging clear and unmistakable error in rating decisions or 
decisions of the Board.  

Thus, it appears questionable whether the Veterans Claims 
Assistance Act of 2000 applies to the appellant's appeal.  

It is the Board's opinion that any necessary evidentiary 
development has been accomplished.  It is clear that VA has 
met any duty to assist the appellant in the development of 
said appellate issue.  The evidentiary record includes 
service medical records and post-service clinical records 
relied upon by the agency of original jurisdiction in 
rendering the unappealed September 8, 1983 and July 30, 1996 
rating decisions in question.  The relevant evidence includes 
relevant rating decisions with notification letters, and 
other pertinent evidence for the period at issue prior to the 
October 23, 1998 effective date assigned for an award of 
service connection for post-traumatic stress disorder.  
Appellant and his representative have also been provided 
detailed explanation of the pertinent evidence and applicable 
laws and regulations in an April 2000 Statement of the Case 
and October 2000 and March 2001 Supplemental Statements of 
the Case.  The substantive arguments submitted by appellant 
and his representative are comprehensive and detailed and 
indicate an extensive knowledge of the relevant evidence and 
applicable laws and regulations.  

It is very significant that with respect to the earlier 
effective date appellate issue, appellant and his 
representative appear to have limited their substantive 
arguments to the question of whether September 8, 1983 and 
July 30, 1996 rating decisions were clearly and unmistakably 
erroneous in not granting service connection for post-
traumatic stress disorder.  It has not been contended that 
after that July 30, 1996 rating decision in question, 
appellant attempted to reopen the claim prior to October 23, 
1998.  For example, in a December 2002 written statement, his 
representative stated that appellant "filed three separate 
claims for Post Traumatic Stress Disorder on the following 
dates:  April 20, 1983; January 29, 1996; and October 23, 
1998."  Thus, the Board concludes that the duty to assist as 
contemplated by applicable provisions has been satisfied with 
respect to said appellate issue, to the extent it applies.  

It is contended, in essence, that an effective date earlier 
than October 23, 1998, for a grant of service connection for 
post-traumatic stress disorder is warranted, on the grounds 
that September 8, 1983 and July 30, 1996 rating decisions 
were clearly and unmistakably erroneous in not granting 
service connection for said disorder.  Appellant and/or his 
representative argues that the September 8, 1983 rating 
decision, which denied service connection for post-traumatic 
stress disorder, was erroneous because (a) appellant had a 
verifiable service stressor documented in the service medical 
records; (b) that said rating decision was based on an 
incomplete June 1983 VA psychiatric examination, in which the 
examiner rendered a psychiatric diagnosis other than post-
traumatic stress disorder without having all pertinent 
medical records, even though appellant had informed that 
examiner of certain medical records not in the claims file 
and the examiner in the examination report requested the RO 
to obtain such records; (c) the RO did not fully assist in 
developing the case by failing to request such records prior 
to that September 8, 1983 rating decision in question; and 
(d) said rating decision failed to consider positive evidence 
in appellant's favor, consisting of diagnoses for post-
traumatic stress disorder rendered by VA mental health 
professionals in 1982.  

Appellant and/or his representative argues that the July 30, 
1996 rating decision, which denied reopening of the post-
traumatic stress disorder service connection claim, was 
erroneous because (a) that rating decision discounted a 
private medical opinion by a licensed professional 
counselor/Ph.D., which related appellant's post-traumatic 
stress disorder to service, and instead based its denial on 
an examiner's medical opinion rendered in a June 1996 VA 
psychiatric examination, which stated that although appellant 
had certain post-traumatic stress disorder traits, he did not 
meet the diagnostic criteria for a post-traumatic stress 
disorder; (b) that said VA examiner failed to review a June 
1996 VA social and industrial survey, wherein the social 
worker opined that appellant had post-traumatic stress 
disorder symptoms; (c) that new and material evidence had in 
fact been submitted; (d) that at the time of the July 30, 
1996 rating decision, the claims file contained four 
diagnoses for post-traumatic stress disorder rendered by 
three VA mental health professionals and said private 
licensed professional counselor/Ph.D.; and (e) that the RO 
failed to apply the benefit-of-the-doubt doctrine.  

A perfected appeal consists of a timely filed Notice of 
Disagreement in writing and, after a Statement of the Case 
has been furnished, a timely filed Substantive Appeal.  38 
U.S.C.A. §§ 4005, 7105 (West 1983-1996); 38 C.F.R. §§ 19.117, 
20.200 (1983-1996).  

The law grants a period of 1 year from the date of notice of 
the result of the initial determination for initiating an 
appeal by filing a Notice of Disagreement; otherwise, that 
determination becomes final and is not subject to revision on 
the same factual basis in the absence of clear and 
unmistakable error.  38 U.S.C.A. §§ 4005, 7105 (West 1983-
1996); 38 C.F.R. §§ 3.104(a), 3.105(a), 19.129, 20.302 (1983-
1996).  

With respect to time limits for filing a Substantive Appeal, 
or response to a Statement of the Case, a Substantive Appeal 
must be filed within 60 days from the date that the agency of 
original jurisdiction mails the Statement of the Case to the 
appellant, or within the remainder of the 1-year period from 
the date of mailing of the notification of the determination 
being appealed, whichever period ends later.  38 U.S.C.A. 
§§ 4005, 7105 (West 1983-1996); 38 C.F.R. §§ 3.104(a), 
3.105(a), 19.129, 20.302 (1983-1996).  

Since appellant was provided timely notification of said 
September 8, 1983 and July 30, 1996 rating decisions in 
question and did not perfect an appeal of either rating 
decision within the time period provided under the applicable 
law and regulation, these rating decisions are final and may 
not be reopened, in the absence of new and material evidence 
or clear and unmistakable error.  

"Clear and unmistakable error is an administrative failure 
to apply the correct statutory and regulatory provisions to 
the correct and relevant facts; it is not mere 
misinterpretation of facts."  Oppenheimer v. Derwinski, 1 
Vet. App. 370, 372 (1991).  




The Court stated in Luallen v. Brown, 8 Vet. App. 92, 94 
(1995):

The authority for reversing or amending a 
prior adjudication, if it is established 
that there was "clear and unmistakable 
error," is created by regulation, 
38 C.F.R. § 3.105(a) (1994), not by 
statute.  The regulation states in 
pertinent part:
(a) Error.  Previous determinations which 
are final and binding, including 
decisions of service connection...will be 
accepted as correct in the absence of 
clear and unmistakable error.  Where 
evidence establishes such error, the 
prior decision will be reversed or 
amended.  For the purpose of authorizing 
benefits, the rating or other 
adjudicative decision which constitutes a 
reversal of a prior decision on the 
grounds of clear and unmistakable error 
has the same effect as if the corrected 
decision had been made on the date of the 
reversed decision.  38 C.F.R. § 3.105(a).

To establish a valid CUE claim, an 
appellant must show that "Either the 
correct facts, as they were known at the 
time, were not before the adjudicator[,] 
or the statutory or regulatory provisions 
extant at the time were incorrectly 
applied.  The claimant, in short, must 
assert more than a disagreement as to how 
the facts were weighed or evaluated."  
Russell v. Principi, 3 Vet. App. 310, 313 
(1992) (en banc).  

A claim of clear and unmistakable error must be "based 
on...the law that existed at the time of the prior [RO] 
decision" being collaterally attacked.  Russell, 3 Vet. App. 
at 314.  

An opinion in Caffrey v. Brown, citing Damrel v. Brown, 6 
Vet. App. 242, 245 (1994), explained that:

In short, Damrel did nothing more than 
synthesize the Russell test into three 
prongs, all of which must be satisfied in 
order to have CUE:
	(1) "[e]ither the correct facts, as 
they were known at the time, were not 
before the adjudicator (i.e., more than a 
simple disagreement as to how the facts 
were weighed or evaluated) or the 
statutory or regulatory provisions extant 
at the time were incorrectly applied," 
(2) the error must be "undebatable" and 
of the sort "which, had it not been 
made, would have manifestly changed the 
outcome at the time it was made," and 
(3) a determination that there was CUE 
must be based on the record and law that 
existed at the time of the prior 
adjudication in question.

Additionally, in connection with clear and unmistakable error 
challenges to RO denials of reopening, in Crippen v. Brown, 9 
Vet. App. 412, 421 (1996), the Court stated:  

First, a challenge to an RO denial of a 
claim to reopen clearly includes a 
challenge to the RO's weighing of the 
evidence before it at the time of the 
claim to reopen.  See Barnett, supra 
(stating that question whether to reopen 
entails application of law to facts of 
case).  Such a challenge generally would 
involve a reweighing of the facts, 
contrary to Russell's maxim that in order 
to raise a valid CUE claim "the claimant 
. . . must assert more than a 
disagreement as to how the facts were 
weighed or evaluated."  Russell, 3 Vet. 
App. at 313; see also Damrel, 6 Vet. App. 
at 246 (asking BVA "simply . . . to 
reweigh the evidence" '"can never rise 
to the stringent definition of CUE' under 
38 C.F.R. § 3.105(a)" (quoting Fugo, 6 
Vet. App. at 44))....  

With respect to entitlement to service connection for post-
traumatic stress disorder, the pertinent laws and regulations 
in effect at the time of said September 8, 1983 and July 30, 
1996 rating decisions in question included the following:  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110 (formerly § 310).  

In pertinent part, for the showing of chronic disease in 
service, there are required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or diagnoses 
including the word "Chronic."  Continuity of symptomatology 
is required only where the condition noted during service (or 
in the presumptive period) is not, in fact, shown to be 
chronic, or where the diagnosis of chronicity may 
legitimately be questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  


A.  Whether a September 8, 1983 Rating Decision was Clearly 
and Unmistakably Erroneous

The evidentiary record at the time of said September 8, 1983 
rating decision included appellant's service medical records, 
which revealed that appellant had been wounded in Vietnam in 
1969, after the armored personnel carrier in which he was 
riding struck a land mine.  The service medical records did 
not include any findings or diagnoses pertaining to a 
psychiatric disorder.  Post-service clinical evidence 
included 1982-1983 VA outpatient reports, which indicated 
that appellant had depression, and a July-August 1982 VA 
hospitalization report, which diagnosed post-traumatic stress 
syndrome.  However, on subsequent June 1983 VA psychiatric 
examination, the examiner opined that appellant did not have 
a post-traumatic stress disorder and "certifies that the 
veteran does not meet the criteria for the diagnosis of post-
traumatic stress disorder."  The examiner specifically noted 
in the examination report that the VA regional office should 
subsequently undertake development for the purpose of 
obtaining certain medical records not in the claims file and 
that "[i]f any of the above reports obtained by Adjudication 
are not consistent with the undersigned's examination report 
above, it is recommended that Adjudication send the C-File 
including all of the above reports to the undersigned for 
review."  

The September 8, 1983 rating decision sheet in question 
specifically stated that a 1971 service separation 
examination report revealed that appellant's psychiatric 
status was normal; that appellant's initial application for 
VA disability benefits did not mention any psychiatric 
disability; that a July-August 1982 VA hospitalization report 
revealed psychiatric symptoms, including depression; and that 
a June 1983 VA psychiatric examination determined that 
appellant did not have a post-traumatic stress disorder.  
Significantly, the examination report specifically noted that 
the examiner had reviewed the claims file and a comprehensive 
medical history and psychiatric findings were included 
therein.  Said rating decision sheet stated that service 
connection for post-traumatic stress disorder was denied on 
the basis that it was not "found on VA exam."  

Appellant's basic argument is that the September 8, 1983 
rating decision in question was rendered without obtaining 
certain medical records, and that if such development had 
been undertaken, the VA examiner, who rendered said medical 
opinion that appellant did not have a post-traumatic stress 
disorder, might have reached an opposite conclusion.  See 
also appellant's representative's reference to a "grave 
procedural error."  In Cook v. Principi, 318 F.3d 1334 (Fed. 
Cir. 2002), the Federal Circuit held that a breach of a duty 
to assist cannot constitute clear and unmistakable error and 
that "grave procedural error" does not render a decision of 
VA non-final.  This decision, in pertinent part, overruled 
Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999), to the extent 
that that decision held the existence of a "grave procedural 
error" rendered a decision of the VA non-final.  The Federal 
Circuit Court, citing Caffrey v. Brown, 6 Vet. App. 377, 383 
(1994), noted that a clear and unmistakable error claim is an 
attack on a prior judgment that asserts an incorrect 
application of law or fact and that an incomplete record, 
factually correct in all other respects, is not clear and 
unmistakable error.  Thus, even assuming arguendo that the 
September 8, 1983 rating decision in question violated the 
duty to assist, failure in the duty to assist cannot as a 
matter of law be the basis for a clear and unmistakable error 
claim.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  

It is therefore the conclusion of the Board that there was 
not clear and unmistakable error in the September 8, 1983 
rating decision, which denied service connection for post-
traumatic stress disorder.  In short, that rating decision 
based its denial on the fact that in said June 1983 VA 
psychiatric examination report, the examiner opined that 
appellant did not meet the diagnostic criteria for a post-
traumatic stress disorder; and this was a reasonable exercise 
of rating judgment.  


B.  Whether a July 30, 1996 Rating Decision was Clearly and 
Unmistakably Erroneous

Additional evidence submitted subsequent to the unappealed 
September 8, 1983 rating decision in question included a May 
1996 written statement from a private licensed professional 
counselor/Ph.D./CCMHC with clinical records, which included 
opinion that related appellant's post-traumatic stress 
disorder to service.  A June 3, 1996 VA social and industrial 
survey included the social worker's opinion that appellant 
had post-traumatic stress disorder symptoms.  A June 5, 1996 
VA psychiatric examination report stated that the examiner 
had access to appellant's claims file, but not the social and 
industrial survey.  The examiner determined that appellant 
"has some post-traumatic stress disorder traits but does not 
meet the criteria for post-traumatic stress disorder."  

A subsequent July 30, 1996 rating decision denied reopening 
of the post-traumatic stress disorder service connection 
claim.  The July 30, 1996 rating decision sheet stated that 
service connection for post-traumatic stress disorder had 
previously been denied on the grounds that it was not 
diagnosed on examination (apparently referring to the June 
1983 VA psychiatric examination); and that although a private 
licensed professional counselor indicated that appellant had 
post-traumatic stress disorder, a VA examiner (apparently 
referring to the June 5, 1996 VA psychiatric examination) had 
subsequently reviewed the claims file including said private 
counselor's clinical records and, after examining appellant, 
had concluded that while appellant had some post-traumatic 
stress disorder traits, he did not meet the criteria for "a 
solid diagnosis of PTSD.  In the absence of a confirmed and 
solid diagnosis of PTSD, this claim remains in a disallowed 
status."  That rating decision sheet also stated that there 
was "no reasonable possibility that the new evidence 
submitted in connection with the current claim would change 
our previous decision."  

Additional pertinent laws and regulations in effect at the 
time of said July 30, 1996 rating decision in question 
included 38 C.F.R. § 3.156(a), which defined new and material 
evidence as follows:  "New" evidence means more than 
evidence which was not previously physically of record, and 
must be more than merely cumulative.  To be "material" 
evidence, it must by itself or in connection with evidence 
previously assembled be so significant that it must be 
considered in order to fairly decide the merits of the claim.  

The Board concludes that the 1996 written statement with 
clinical records from a private licensed professional 
counselor/Ph.D. (with the credibility of that evidence 
presumed only insofar as determining reopening of the claim 
(See Justus v. Principi, 3 Vet. App. 510, 512-13 (1992)) 
presented, when considered with evidence previously 
assembled, an evidentiary situation so significant that it 
would have had to be considered in order to fairly decide the 
merits of the claim, since it appeared to suggest that 
appellant had a post-traumatic stress disorder related to 
service.  Therefore, the Board concludes that the 1996 
private medical statement with clinical records constituted 
"new and material" evidence at the time of said rating 
decision in question.  However, even assuming that the July 
30, 1996 rating decision's denial of reopening of that claim 
was erroneous, this is not determinative.  See Caffrey; 
Damrel.  Rather, the critical issue is whether the July 30, 
1996 rating decision's denial of entitlement to service 
connection for post-traumatic stress disorder on any basis 
constituted clear and unmistakable error.  

Additional pertinent laws and regulations in effect at the 
time of said July 30, 1996 rating decision in question 
included 38 C.F.R. § 3.304(f), which stated that "[s]ervice 
connection for post-traumatic stress disorder requires 
medical evidence establishing a clear diagnosis of the 
condition, credible supporting evidence that the claimed in-
service stressor actually occurred, and a link, established 
by medical evidence, between current symptomatology and the 
claimed in-service stressor."  

In Zarycki v. Brown, 6 Vet. App. 91, 98 (1993), the Court 
stated "once the occurrence of a stressful episode is 
established, it then must be determined whether the claimed 
stressful event was of sufficient gravity to support a 
diagnosis of PTSD."  

An issue for resolution is whether the evidence at the time 
of that July 30, 1996 rating decision in question included 
medical evidence establishing a clear diagnosis of post-
traumatic stress disorder, one of the required elements for a 
grant of service connection for said disorder under 38 C.F.R. 
§ 3.304(f).  Said July 30, 1996 rating decision sheet 
unequivocally considered 38 C.F.R. § 3.304(f) (and in fact 
cited the language therein); the clinical records from said 
private licensed professional counselor/Ph.D.; and the June 
1996 VA psychiatric examination report's medical opinion that 
appellant did not meet the criteria for a post-traumatic 
stress disorder.  Even though the rating sheet did not 
specifically comment on the June 1996 VA social and 
industrial survey's opinion that appellant had post-traumatic 
stress disorder symptoms, the rating sheet did specifically 
list that social and industrial survey as evidence.  

Regardless, the fact remains that even assuming that the July 
30, 1996 rating decision's denial of reopening of that claim 
was erroneous, that would not have changed the outcome 
because the competent evidence then of record did not include 
a clear diagnosis of post-traumatic stress disorder related 
to service, which was one of the required elements by 
regulation for entitlement to service connection for post-
traumatic stress disorder; and, therefore, a denial of 
service connection on the merits would have constituted a 
reasonable exercise of rating judgment.  

In other words, that July 30, 1996 rating decision sheet 
indicates that the RO apparently determined that the June 
1996 VA psychiatric examination report's medical opinion that 
appellant did not meet the criteria for a post-traumatic 
stress disorder outweighed any positive competent evidence 
then of record such that a clear diagnosis of post-traumatic 
stress disorder had not more likely been shown.  Although the 
rating decision sheet did not specifically indicate whether 
or not the benefit-of-the-doubt doctrine was applied, it does 
indicate that the RO considered the June 1996 VA psychiatric 
examination report's medical opinion as more important from 
an evidentiary standpoint than said statement and records 
from a private licensed professional counselor/Ph.D.  
Regardless, the appellant's argument regarding application of 
reasonable doubt basically still involves an attack on the 
RO's weighing of the negative and positive evidence and, 
thus, would not constitute clear and unmistakable error.  See 
Russell.  

In other words, as to whether the RO should have applied the 
benefit-of-the-doubt doctrine, its applicability would be 
dependent on whether the negative and positive evidence was 
in fact in relative equipoise; and it would have been a 
reasonable exercise of rating judgment for the RO to have 
apparently decided that the negative evidence consisting of 
the June 1996 VA psychiatric examination report's medical 
opinion had greater probative value than any positive 
evidence then of record.  

Since the outcome of the case would not have changed, it 
logically follows that the July 30, 1996 rating decision's 
denial of entitlement to service connection for post-
traumatic stress disorder cannot be considered clearly and 
unmistakably erroneous.  


C.  Earlier Effective Date for a Grant of Service Connection 
for Post-traumatic Stress Disorder

In pertinent part, the effective date of an award of 
compensation based on...a claim reopened after final 
disallowance,...will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.  

The effective date of an award of disability compensation 
based on new and material evidence (other than service 
medical records) received after a final disallowance shall be 
the date of receipt of new claim or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400(q)(1)(ii).  The effective date of an award of 
disability compensation based on a reopened claim under the 
provisions of 38 C.F.R. §§ 3.109, 3.156, 3.157, 3.160(e) 
shall be the date of receipt of the claim or the date 
entitlement arose, whichever is later.  38 C.F.R. § 3.400(r).  

Appellant did not submit a claim for entitlement to service 
connection for post-traumatic stress disorder after that last 
final July 30, 1996 rating decision until October 23, 1998, 
when the RO received a letter from appellant.  It has not 
been otherwise contended.  By a subsequent June 1999 rating 
decision, the RO reopened, and granted on the merits, service 
connection for post-traumatic stress disorder with associated 
depression, effective October 23, 1998.  

Since said unappealed September 8, 1983 rating decision and 
the July 30, 1996 rating decision from which an appeal was 
not timely perfected were not clearly and unmistakably 
erroneous in denying service connection for post-traumatic 
stress disorder and are final, an earlier effective date may 
not be premised based on the evidence of record at the time 
of said rating decisions.  Because the effective date of an 
award of disability compensation based on new and material 
evidence (other than service medical records) received after 
a final disallowance shall be the date of receipt of new 
claim or the date entitlement arose, whichever is later, an 
effective date earlier than October 23, 1998, the date 
appellant reopened the claim for entitlement to service 
connection for post-traumatic stress disorder, would not be 
warranted.  




	(CONTINUED ON NEXT PAGE)




ORDER

The final September 8, 1983 and July 30, 1996 rating 
decisions were not clearly and unmistakably erroneous in 
denying service connection for post-traumatic stress 
disorder.  An effective date earlier than October 23, 1998, 
for a grant of service 
connection for post-traumatic stress disorder, is denied.  


	                        
____________________________________________
	N. R. Robin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



